Citation Nr: 0740075	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1996 to August 1996 and 
from March 2003 to December 2003.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
that denied service connection for sleep apnea.  In January 2006, the 
veteran and his spouse testified at a hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical examination 
or opinion is necessary if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

The record contains evidence that the veteran has symptoms of 
sleep apnea.  The veteran testified that he gasps for breath 
throughout the night.  The veteran's wife also testified that her 
husband stops breathing in his sleep two or three times a week. 
Their testimony is competent because it conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2007).  

Additionally, the evidence indicates that the veteran's symptoms 
may be associated with surgery he underwent during service.  The 
veteran maintains that his sleep apnea that was first detected in 
May 2003 during an operation to remove abscesses from his neck.  
He testified that his airway became "difficult" following that 
surgery and his doctors suspected that the complication was 
caused by sleep apnea.  The veteran's service medical records 
confirm that he underwent surgery in May 2003 to remove a left 
lateral pharyngeal space abscess, a left buccal space abscess, 
and left sub-mesenteric space abscess.  An operation report from 
Winn Army Community Hospital dated May 2003 also shows that he 
became hypoxic following surgery and the doctors had problems 
with reintubation.  Finally, a service medical record dated July 
2004 contains a notation about sleep apnea syndrome.  

The record, however, does not contain a medical opinion about the 
nature of the veteran's sleep disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination, by an appropriate specialist, to 
determine if a diagnosis of sleep apnea is 
warranted.  If sleep apnea is diagnosed, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as not 
(50 percent probability or greater) that the 
sleep apnea was caused or aggravated by 
service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  The claims folder must be made 
available to the medical reviewer and the 
report should note review of the claims 
folder.  

2.  Then, readjudicate the claim for service 
connection for sleep apnea.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and allow 
the appropriate period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

